 


113 HR 731 IH: Protecting Americans Abroad Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 731 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Radel (for himself, Ms. Frankel of Florida, Mr. Weber of Texas, Mr. Cotton, and Mr. Messer) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To amend the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 to allow the Department of State to use a best-value contracting method in awarding local guard or protective service contracts in high risk areas abroad under the diplomatic security program. 
 
 
1.Short titleThis Act may be cited as the Protecting Americans Abroad Act.  
2.Diplomatic security program contractingSection 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864) is amended— 
(1)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking With respect and inserting Except as provided in subsection (d), with respect; and  
(B)in paragraph (3), by striking subsection (d) and inserting subsection (e);  
(2)by redesignating subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h), respectively;  
(3)by inserting after subsection (c) the following new subsection: 
 
(d)Award of local guard and protective service contracts in high risk areasWith respect to any local guard contract for a Foreign Service building located in a high risk area that is entered into after the date of the enactment of this subsection, the Secretary of State— 
(1)shall comply with paragraphs (1), (2), (4), (5), and (6) of subsection (c) in the award of the contract;  
(2)after evaluating proposals for the contract, may award the contract to the firm representing the best value to the Government in accordance with the best value tradeoff process described in subpart 15.1 of the Federal Acquisition Regulation (48 C.F.R. 15.101–1); and  
(3)shall ensure that contractor personnel under the contract providing local guard or protective services are classified— 
(A)as employees of the contractor;  
(B)if the contractor is a joint venture, as employees of one of the persons or parties constituting the joint venture; or  
(C)as employees of a subcontractor to the contractor, and not as independent contractors to the contractor or any other entity performing under such contracts. ; and  
(4)in subsection (e), as redesignated by paragraph (2) of this section— 
(A)in paragraph (3), by striking and at the end;  
(B)in paragraph (4), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following new paragraph: 
 
(5)the term high risk area means an area determined by the Assistant Secretary of Diplomatic Security to present an increased threat of serious damage or harm to United States diplomatic facilities or personnel. . 
 
